DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/03/2021 has been entered.  Claims 1, 3, 6-7, 9-15, 17, and 20-23 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the drive unit" in claim 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6-11, 15-16, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al.  (US 20090108048 A1) in view of Zemlok et al. (US 20110017801 A1) in view of Srinivas et al. (US 20160324514 A1).
Regarding claims 1, 3, 6, 8, 16, and 18-20, Regarding claim 1, Zemlok et al. discloses a hand-held surgical instrument (100), comprising: a handle housing (110); a first motor (210) disposed within the handle housing ([0030], fig. 4); a shaft portion (140) extending distally from the handle housing; 
an articulation shaft (244/260) operably coupled to the first motor and disposed within the shaft portion (fig. 7), the articulation shaft configured to axially move within the shaft portion to articulate an end effector [0040-0041]; and a position sensor (shaft encoder [0035-0042]) associated with the articulation shaft, wherein the position sensor is configured to determine an articulation position of the articulation shaft (location of link 244 and angle of effector 160 [0035-0042]).  Zemlok et al. also discloses the position sensor (shaft encoder [0035-0042]) has a rotatable gear (240) interfacing with a gear (200).
rack operably coupled between the articulation shaft and the position sensor, wherein translation of the rack rotates the rotatable gear, wherein the rack translates in response to axial movement of the articulation shaft to move the position sensor, wherein an articulation block fixed with the articulation shaft and the rack, wherein the articulation block transfers the axial movement of the articulation shaft to the rack and the position sensor is a rotatory potentiometer and wherein the position sensor is selected from the group consisting of a potentiometer, a capacitive sensor, a magnetoresistive sensor, an eddy-current sensor, a hall-effect sensor, and an optical sensor.
Zemlok et al.’801 teaches having a position sensor is a rotatory potentiometer or selected from the group consisting of a potentiometer, a capacitive sensor, a magnetoresistive sensor, an eddy-current sensor, a hall-effect sensor, and an optical sensor [0069, 0086, 0112, 0118-0119, 0127-0131, 0142-0143].
Srinivas et al. teaches a gear (142) interfacing with a rack (134) operably coupled to the articulation shaft (132), wherein the rack translates in response to axial movement of the articulation shaft, an articulation block (132a, fig. 6) fixed with the articulation shaft and the rack, wherein the 
Given the suggestion and teachings of Zemlok et al. to have articulation switch controlling articulation of the device and having more buttons and switches actuating the motor and device, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Zemlok et al.’s articulation switch mechanism to have a/the gear interfacing with a rack operably coupled between the articulation shaft and the position sensor, such that translation of the rack rotates the rotatable gear, wherein the rack translates in response to axial movement of the articulation shaft to move the position sensor, an articulation block fixed with the articulation shaft and the rack, wherein the articulation block transfers the axial movement of the articulation shaft to the rack to aid articulation at precise different positons and/or for having an improved leverage system for difficult articulation as taught by Srinivas et al.  and with having the position sensor be rotatory potentiometer or selected from the group consisting of a potentiometer, a capacitive sensor, a magnetoresistive sensor, an eddy-current sensor, a hall-effect sensor, and an optical sensor as taught by Zemlok et al.’801.
Regarding claim 7, Zemlok et al. teaches a drive nut (140/248) operably coupled to the first motor and rotatable in response to an actuation of the first motor, wherein the drive nut is disposed about a proximal end portion of the articulation shaft and threadedly coupled thereto (via 246), such that a rotation of the drive nut results in the axial movement of the articulation shaft ([0049], fig. 7).
Regarding claims 9-11 and 15, Zemlok et al. discloses a hand-held surgical instrument (100), comprising: a handle housing (110); a first motor (210) disposed within the handle housing ([0028-32], fig. 4); an articulation switch (114a) coupled to the handle housing (fig. 2) and operably coupled to the first motor, such that an actuation of the articulation switch activates the first motor [0052-0057]; an articulation shaft (244/260) operably coupled to the first motor and configured to axially move in response to an actuation of the articulation switch [0040-0041, 0054-0055]; and a position sensor (shaft encoder [0042, 0051]) associated with the articulation shaft, wherein the position sensor is configured to determine an articulation position of the articulation shaft (location of link 244 and angle of effector 160 [0040]).
Zemlok et al. does not disclose the articulation switch (114a) is pivotably coupled to the handle housing but shows a pivotal rocker switch pivotably coupled to a handle housing of a surgical device and teaches 
Zemlok et al.’801 teaches having an articulation switch (174/176) pivotably coupled to a handle housing (110, [0083-0086], figs. 1-4) a fire switch (114) pivotably coupled to the handle portion at a location above the articulation switch, wherein the fire switch is configured to activate a clamping or firing of the end effector, a rotation switch (176) rotationally coupled to the handle housing at a location proximally of the fire switch and above the articulation switch, wherein the rotation switch is configured to activate a rotation of the end effector ([0083-0086], figs. 1-4).
Given the suggestion and teachings of Zemlok et al. to have articulation switch controlling articulation of the device and having more buttons and switches actuating the motor and device, it would have been 
Regarding claims 21-22, Zemlok et al. teaches the proximal end portion of the articulation shaft is arcuate ([0045, 0077, 0083], figs. 14-17), wherein the drive unit (200/248) is coaxial with the shaft portion ([0039-0042, 0053], figs. 4-14).
Regarding claims 23, Zemlok et al. teaches a drive nut (248) operably coupled to the first motor (via 200/240) and rotatable in response to an actuation of the first motor, wherein the articulation shaft (242/246) has a proximal end portion received within and threadedly (246) coupled to .

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al.  (US 20090108048 A1) in view of Zemlok et al. (US 20110017801 A1) in view of Srinivas et al. (US 20160324514 A1) and further in view of Sniffin et al. (US 20150005788 A1).
Regarding claims 3 and 17, Modified Zemlok et al. fails to disclose the rack is arcuate and translates along an arcuate path in response to axial movement of the articulation shaft.
Sniffin et al. teaches a rack (214a) is arcuate and translates along an arcuate path in response to movement of a trigger 214 [0135]
Given the suggestion and teachings of Zemlok et al. to have articulation switch controlling articulation of the device and having more buttons and switches actuating the motor and device, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Zemlok et al.’s rack to be arcuate and translate along an arcuate path in response to axial movement of the articulation shaft to .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al.  (US 20090108048 A1) in view of Zemlok et al. (US 20110017801 A1) and further in view of Overmyer et al. (US 20160066916 A1).
Regarding claims 12-14, Zemlok et al. teaches having a second motor (220) operably coupled to the fire switch [0032-033] teaches a digital control module that is also a digital board within the handle housing connected to one or more buttons 114 or switches 124 and one or more display screens 122 to control the operation of powered surgical instrument ([0059], fig. 4).
 Zemlok et al. fails to disclose a third motor operably coupled to the rotation switch and having printed circuit board, wherein the articulation switch, the fire switch, and the rotation switch are in electrical communication with the printed circuit board and a pivot member keyed to the printed circuit board, the rotation switch being rotationally coupled to the pivot member.

Overmyer et al. states:  “segmented circuit 2000 comprising the plurality of circuit segments 2002a-2002g is configured to control a powered surgical instrument… segmented circuit 2000 may be implemented by any suitable circuit, such as, for example, a printed circuit board assembly (PCBA) within the powered surgical instrument 10 [0231]…a first motor can be activated to perform a first function; a second motor can be activated to perform a second function; and a third motor can be activated to perform a third function. In certain instances, the plurality of motors of the surgical instrument 4400 can be individually activated to cause articulation, closure, and/or firing motions in the end effector” [0427].
. 

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that Zemlok et al. fails to disclose the gear interfacing with a rack operably coupled between the articulation shaft working in conjunction with a position sensor, wherein translation of the rack rotates the rotatable gear, wherein the rack translates in response to axial movement of the articulation shaft to move the position sensor, wherein an articulation block fixed with the articulation shaft and the rack, wherein the articulation block transfers the axial movement of the articulation shaft to the rack and the position sensor is a rotatory potentiometer to determine articulation position of the articulation shaft and wherein the position sensor is selected from the group consisting of a potentiometer, a capacitive sensor, a magnetoresistive sensor, an eddy-current sensor, a hall-effect sensor, and an optical sensor.
Given that Zemlok et al. teaches having a shift sensor (224, [0035] to determine position of the motor and teaches having a position sensor (shaft encoder [0035-0042]).
Zemlok et al. states:  “Any combinations of limits switches, proximity sensors (e.g., optical and/or ferromagnetic), linear variable displacement transducers and shaft encoders (disposed within housing 110, for instance) may be utilized to control and/or record the location of articulation linkage 244 and/or articulation angle of end effector 160 and/or position of a firing rod 306” [0042]
 Zemlok et al.’801 teaches having a position sensor is a rotatory potentiometer or selected from the group consisting of a potentiometer, a capacitive sensor, a magnetoresistive sensor, an eddy-current sensor, a hall-effect sensor, and an optical sensor [0069, 0086, 0112, 0118-0119, 0127-0131, 0142-0143].
Srinivas et al. teaches a gear (142) interfacing with a rack (134) operably coupled to the articulation shaft (132), wherein the rack translates in response to axial movement of the articulation shaft, an articulation block (132a, fig. 6) fixed with the articulation shaft and the rack, wherein the articulation block transfers the axial movement of the articulation shaft to the rack (engages drive shaft, [0039], figs. 1-10).
As discussed, Given the suggestion and teachings of Zemlok et al. to have articulation switch, position sensors with controlling articulation of the device and having more buttons and switches actuating the motor and device, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Zemlok et al.’s position sensor to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Williams et al. (US 20090248041 A1)- teaches having a printed circuit board (609/709/750); electrical components mounted to said printed circuit board [0094, 0107, 0114-0117].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.